Citation Nr: 0125971	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  94-39 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral knee 
disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1992.  This appeal comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Pittsburgh, 
Pennsylvania.  

This case has been remanded twice, in January 1997 and in 
March 2000.  The RO continued to deny service connection and 
the case has been returned to the Board for completion of 
appellate consideration.  


FINDINGS OF FACT

1.  Bilateral knee disorders were identified during service.

2.  Continuing knee complaints have been documented during 
service which have continued after service.

3.  The bilateral knee disorders shown after service are 
related to the disorders identified in service.  


CONCLUSION OF LAW

Bilateral knee disorders were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

FACTUAL BACKGROUND

The service medical records show, in April 1987, that the 
veteran complained of left knee pain but no objective 
abnormality was reported.  An X-ray examination of the left 
lower extremity in June 1987 showed no fracture or 
dislocation.  In June 1988, he was seen for complaints of 
left knee pain at the medial collateral ligament.  This 
reportedly had been ongoing for two years.  The knee was 
painful on running, going upstairs, and with any pressure on 
the knee.  The physical examination showed mild crepitus with 
palpation of the left knee and mild tenderness of the medial 
collateral ligament.  Chondromalacia of the patella of the 
left knee was assessed.  In August 1988, history was recorded 
that his left knee pain started after aerobic exercises two 
years previously when he started to notice retropatellar 
pain.  The August 1988 findings included point tenderness of 
the left medial femoral condyle, a positive grind test and 
retropatellar pain with squatting and duck-walking.  There 
were no swelling, crepitus, ligamentous laxity, joint line 
tenderness, or pain with varus and valgus stress.  There were 
full active range of motion, 5/5 motor strength, negative 
apprehension testing, and negative McMurray's testing.  He 
was placed on a physical profile of no squatting, kneeling, 
or crawling.  

In February 1989, there were positive patellar apprehension 
testing of the left knee and pain and tenderness over the 
medial collateral ligament.  Left chondromalacia of the 
patella, medial collateral ligament strain, and fibular 
tendinitis were assessed.  There was a physical profile of 
restricted activity due to left knee pain in March 1989.  In 
October 1989, there were mild discomfort from the 
overpressure of left knee flexion, crepitus, tenderness to 
palpation of the medial plica and medial patellar facet, 
posterior knee discomfort, and pain on quadriceps resistance.  
A bone scan in October 1991 showed increased activity of both 
knees.  The assessment was stress versus degenerative changes 
of the knees.  A medical evaluation board report of March 
1992 showed bilateral chondromalacia of the patellae.  

On a VA examination in October 1992, the veteran complained 
that both knees occasionally locked, gave-out and were 
painful.  The physical examination showed full range of 
motion of the knees with some discomfort on extreme flexion.  
There was no evidence of soft tissue swelling.  There was 
slight tenderness along the suprapatellar region.  There was 
no evidence of instability.  No assessment or diagnosis of 
any knee abnormality was reported.  

The veteran had a personal hearing before a hearing officer 
at the RO in March 1995.  A complete transcript is of record.  
He testified that he had developed a bilateral knee disorder 
during active service in 1983.  He described feelings of 
sandpaper in his knees, knees that were out-of-line and 
popping of his knee cap when he walked and went up and down 
stairs.  The condition of his knees reportedly stopped him 
from exercising, running, walking, working, pursuing hobbies, 
cleaning the yard, and the like.  He testified that he 
suffered from swelling of the knees.  When he went down 
stairs he felt like his knee cap would pop off and there was 
a cracking and scraping sound of the knee.  He described left 
knee pain that caused him to place more weight on his right 
knee.  

VA outpatient treatment records show that in April 1995, the 
veteran complained of morning stiffness of the left knee with 
crepitus and pain on climbing stairs.  The physical 
examination showed crepitus of the left knee, range of motion 
from extension at 0 degrees to flexion at 130 degrees, medial 
joint line tenderness, and anterior compartment degenerative 
joint disease.  He reportedly had early degenerative joint 
disease, clinically.  

On a VA examination in August 1995, range of motion of the 
left knee was from full extension to approximately 110 
degrees of flexion.  Right knee extension was full and 
flexion was to 120 degrees.  There was crepitus below the 
patellofemoral joint.  There was pain to palpation of the 
medial joint line, left greater than right.  There was no 
antero-posterior varus-valgus instability.  There was no 
effusion or apprehension sign.  There was crepitus below the 
patellofemoral joint with flexion and extension of his leg.  
There was pain to palpation  along the medial joint line, 
worse on the left than on the right.  X-ray examination 
reportedly showed left greater than right medial joint space 
narrowing but with adequate joint space and patello-femoral 
joint space narrowing clinically, but not confirmed by 
sunrise views.  The X-ray record itself showed that on 
anterior, posterior, and lateral weight-bearing views, the 
knee joints were normal in appearance with no evidence of 
fracture, dislocation, arthritis, effusion, or loose body.  
The pertinent impression was normal knees.  The assessment 
was mild bilateral degenerative joint disease of the knees 
with evidence for joint space narrowing and crepitus.  

VA outpatient treatment records show, in October 1995, that 
the veteran continued to complain of bilateral knee pain.  
The physical examination showed full range of motion without 
crepitus, effusion or laxity of the knees.  X-ray 
examination, on anterior, posterior, and lateral weight-
bearing views, that there had been no interval changes since 
the prior study in August 1995.  No osseous, articular or 
soft tissue abnormality was identified.  The impression was 
normal examination, unchanged from the study of August 1995.  
The final assessment was mild bilateral knee degenerative 
joint disease, by symptoms, not X-ray.  In April 1996, He 
complained of occasional aching-type pain of the knees, left 
more than right.  The physical examination revealed full 
range of motion without instability and muscle strength of 
the knees in flexion and extension at 5/5.  

On a VA examination in May 1997, the veteran complained of 
bilateral knee pain, primarily the left knee, that started in 
the mid-1980's.  He described intermittent swelling of the 
knees.  He denied any history of knee injury, instability, 
catching, or locking.  He related that, when there was some 
significant discomfort of the left knee, he had the feeling 
that the left knee was about to give out on him.  This 
reportedly happened rarely.  The physical examination of the 
knees showed no evidence of effusion, no medial lateral joint 
line tenderness, and negative posterior drawer sign.  The 
knees were stable.  The left knee showed a 5 degree patellar 
tilt, 1+ patellar glide, and no patellar apprehension.  There 
was no evidence of quadriceps atrophy.  X-ray examination of 
the right knee was essentially unremarkable.  X-ray 
examination of the left knee showed very minimal degenerative 
changes of early scarring of the condyle and osteophyte 
formation consistent with very early degenerative joint 
disease.  The examiner commented that the right knee was 
essentially without symptomatology or evidence of any 
pathologic process.  The left knee showed very early 
degenerative changes in the medial compartment consistent 
with early degenerative joint disease.  The veteran 
reportedly demonstrated a little functional limitation 
secondary to early degenerative changes of the left knee.  
The early degenerative changes reportedly were consistent 
with his age (46 years) as part of the normal aging process 
and were unlikely to be directly related to his service in 
the military.  

In an addendum to the VA examination in May 1997, the 
examiner reported a history that the veteran had experienced 
pain in both knees, worse on the left, in 1982, when he was 
in the service.  He stated that he had been told that he had 
possible chondromalacia of both patellae.  Range of motion of 
the knees was described as normal with extension to 0 degrees 
and flexion to 140 degrees.  No bony abnormality of the knees 
was detected.  As far as the radiographic examination was 
concerned, the examiner stated that he gathered that views of 
the knees in weight-bearing position demonstrated normal bone 
mineralization.  There reportedly was no abnormality of any 
compartment of the knee joints, bilaterally, and there was no 
calcification in the periarticular soft tissue.  The examiner 
commented that the veteran may have soft tissue problems or 
chondromalacia; however there was no abnormality of the bone 
or arthritic change.  

On a VA examination in April 2000, the veteran stated that he 
did not have knee pains prior to active service.  He recalled 
that left knee pain with episodic swelling began in the 
1980's and he had physical therapy for his left knee problems 
from 1983 to 1992, having gone three times a week during 
active service.  He described ongoing left knee pain that was 
episodic in nature and localized primarily on the medial 
compartment of the left knee.  He stated that deep knee bends 
and going up or down inclines caused more medial-sided knee 
pain.  

On the physical examination, passive range of motion of the 
right knee was from 0 to 120 degrees.  Range of motion of the 
left knee was from 0 to 110 degrees.  His gait was slightly 
antalgic, favoring his left lower extremity while rising from 
a chair, however he demonstrated walking on his tiptoes and 
heels.  Patella glide testing revealed guarding on the left.  
Minor crepitus was noted on the left knee, particularly over 
the medial compartment.  McMurray's test was associated with 
minor pain in the medial compartment of the left knee.  There 
was tenderness to palpation over the left medial joint 
compartment, particularly over the meniscal area, with 
minimal tenderness to palpation directly over the medial 
femoral condyle, medial tibial plateau, and medial aspect of 
the patella.  X-ray examination of the knees revealed a tiny 
lateral femoral condylar osteophyte on the left and a small 
patellar osteophyte and a small medial tibial plateau 
osteophyte on the right.  The diagnosis was episodic medial 
left knee pain.  The examiner commented that the veteran had 
episodic medial left knee pain which apparently began in 1983 
for which he sought treatment at that time, while he was on 
active duty.  The knee pain reportedly had continued.  The 
examiner's opinion was that the veteran's left knee problem 
was most likely related to his military service.  He had not 
been functionally incapacitated on the examination but his 
reported flare-ups, limitation of knee range of motion and 
pain were said to occur.  The examiner's opinion was that 
intra-articular injections of cortico-steroids should be made 
available to the veteran.  Magnetic resonance imaging (MRI) 
of the left knee reportedly was indicated for further work-up 
of the causes of his left knee pain particularly ruling-out 
probable left medial meniscus pathology.  

MRI of the left knee by VA in November 2000 revealed a small 
amount of joint effusion.  There were soft tissue changes in 
the subcutaneous fat anterior to the lower portion of the 
patella and the proximal portion of the patellar tendon.  The 
findings suggested a soft tissue injury or changes of pre-
patellar bursitis.  The patellar tendon showed mild changes 
of tendinitis and/or a minor injury.  The posterior horn of 
the medial meniscus showed mild changes of degeneration 
and/or a minor injury without a definite tear.  A benign cyst 
was noted in the soft tissues medial to the posterior margin 
of the medial condyle of the femur.  No bony abnormality was 
seen in the vicinity.  

A VA physician reported in February 2001 that, based on a 
review of the claims file, to include the November 2000 MRI, 
there was evidence seen of mild left patellar tendinitis.  
The medial collateral ligament, lateral collateral ligament, 
anterior cruciate ligament, and posterior cruciate ligament 
were all intact with no evidence of injury.  The posterior 
horn of the medial meniscus showed mild changes of 
degeneration or myxoid changes without a defined tear.  There 
was evidence of apparent meniscal cyst on the medial joint 
line.  There also was mild effusion on the MRI.  October 2000 
X-rays reportedly showed some evidence of condylar squaring 
on the antero-posterior view.  There was some early 
osteophyte formation on the patella by MRI.  The physician's 
opinion was that the veteran's episodic knee pain was due to 
early onset arthritic changes, which were evident on the MRI, 
such as femoral condylar squaring.  Additional evidence of 
cartilage degeneration and spur formation of the patella and 
patellofemoral joint was noted.  Myxoid degenerative change 
of the medial meniscus and a meniscal cyst were most 
significant and more likely than not the main cause of 
episodic left knee pain, especially since the veteran's 
symptoms were on the medial aspect of the knee joint.  

ANALYSIS

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000), enacted 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  The 
Secretary of the VA has recently issued amended regulations 
implementing the VCAA.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  

In reviewing the issue of service connection for bilateral 
knee disability, the Board observes that the VA has secured 
or attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  The 
veteran has been advised by the statement of the case and the 
supplemental statement of the case of the evidence that would 
be necessary for him to substantiate his claim.  The veteran 
has been afforded multiple VA evaluations.  The evaluations 
are of record.  The veteran was afforded a hearing at the RO.  
The transcript of that hearing is of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, for the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"Chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court), which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability. 
"  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear, nonetheless, that "[t]he regulations regarding 
service connection do not require that a veteran must 
establish [his entitlement to this benefit] through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  But by the same token, however, it is equally clear 
that issues requiring medical knowledge, such as 
the diagnosis of a disability and the determination of its 
cause, need a professional medical opinion to have any 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Lay individuals may not render medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence.  See Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991) and Rowell v. Principi, 4 Vet. App. 
9, 19 (1993)].  

The claimant's evidentiary assertions (with certain 
qualifications) are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The Court has held that any determination must be made upon a 
review of the entire evidentiary record including thorough 
and comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Service medical records reflect that pertinent complaints of 
knee problems have been reported since April 1987 and 
continued for the duration of service, which extended through 
July 1992.  Complaints primarily involved the left knee, but 
bilateral knee involvement was shown as well.  A bone scan in 
October 1991 showed increased activity in both knees with the 
diagnosis being reported of stress versus degenerative 
changes and bilateral chondromalacia of the patellae was 
identified on a medical board evaluation shortly before 
discharge in 1992.  Bilateral knee symptomatology continued 
to be indicated on the VA examination in 1992, with findings 
of discomfort on extreme flexion and suprapatellar 
tenderness.  In 1995, limitation of motion of the knees, 
crepitus, and bilateral joint space narrowing were shown.  
Bilateral degenerative joint disease was diagnosed.  

Admittedly other examinations subsequent to service showed no 
knee pathology; however, it is significant that there has 
been a continuity of pertinent knee symptomatology with 
involvement of both knees.  The VA examiner's opinion in 
February 2001, the most recent medical opinion in the case, 
indicates that arthritis, cartilage degeneration, myxoid 
degenerative change and a meniscal cyst were the causes of 
the veteran's episodic left knee pain, especially since his 
symptoms were on the medial side of the knee joint.  Given 
the chronicity of complaints over a long period of time and 
the objective findings of disability, it is the judgment of 
the Board that the evidence is sufficient to raise a 
reasonable doubt as to whether the veteran now has bilateral 
knee disability that is related to his service.  All such 
doubt must be resolved in his favor.


ORDER

Service connection for bilateral knee disorders is granted.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 



